--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.87
 
CONSULTING AGREEMENT
 


This Agreement (this “Agreement”) is made and entered into as of March 10, 2011,
by and between Philip H. Trenary (“Trenary”) and Pinnacle Airlines Corp.
(“Company”).
 
RECITALS
 
A.  Trenary has been employed by Company as Company’s President and Chief
Executive Officer pursuant to a Second Amended and Restated Management
Compensation Agreement, dated as of December 12, 2008, as amended by the
Amendment dated July 20, 2010 (the “Employment Agreement”).
 
B.  Trenary has offered his resignation as President, Chief Executive Officer,
and Director of Company, effective March 24, 2011 (the “Resignation Date”), to
Company’s Board of Directors (the “Board”), and it has been accepted by the
Board.
 
C. Trenary has agreed to continue in his current positions until the Resignation
Date in order to allow Company to commence a search for Trenary’s successor;
 
D. Company wishes to engage Trenary, and Trenary wishes to be engaged, for a
period of two years following the Resignation Date, to provide certain advisory
and consulting services to Company, to assist Company in transitioning to new
leadership, and to make available Trenary’s knowledge regarding the business,
strategy, and operations of Company (all of the foregoing, “Services”).
 
E. Through this Agreement, Company will provide Trenary with consideration, for
which Trenary agrees to undertake the obligations set forth in this Agreement,
including the Release attached hereto as Exhibit A (the “Release”).
 
NOW, THEREFORE, Trenary and Company, for good and valuable consideration, the
receipt of which is hereby acknowledged, and intending to be legally bound
hereby, agree as follows:
 
1. Resignation.  Trenary has resigned from Company, such resignation to be
effective on the Resignation Date.  As of the Resignation Date, Trenary 's
employment relationship, including any and all officer and director positions,
will be permanently and irrevocably severed and that Company has no obligation,
contractual or otherwise, to hire, re-hire, re-employ or otherwise engage him in
the future, except as set forth in Section 3 hereof.
 
2. Release.  Trenary will execute the Release on the Resignation Date.  Trenary
also acknowledges that Company’s obligations under this Agreement, including the
consideration in Section 3, are contingent upon his timely execution and
non-revocation of the Release.
 
 
1

--------------------------------------------------------------------------------

 
3. Consulting Services.
 
a. Trenary shall perform Services for Company as Company may reasonably request
from time to time through second anniversary of the Resignation Date (the
“Term”).  Trenary will, during regular business hours, make himself available to
provide information and advice regarding the business, strategy and operations
of Company.  Trenary shall perform Services in person on such dates, at such
times, and in such locations as the parties hereto may mutually agree; provided,
however, that Trenary shall not be required to occupy an office or keep hours at
Company’s place of business on a regular basis.  Trenary shall devote such time
as is reasonably necessary to perform Services in a timely manner.  Subject to
the non-competition restriction set forth in Section 7, Trenary’s consulting
obligations shall not prohibit him from seeking or accepting full time
employment elsewhere. Provided, however, that Trenary shall not be required to
mitigate the amount of any payment due hereunder by seeking other employment or
otherwise, and no such payment shall be offset or reduced as a result of Trenary
obtaining new employment.
 
b. Services will be performed by Trenary under the general supervision of
Company and may not be subcontracted or otherwise performed by third parties on
behalf of Trenary.
 
c. It is expressly understood and agreed that, as of the Resignation Date, (a)
the duties of Trenary under this Agreement are not those that ordinarily would
attend a contract of employment; (b) Trenary is engaged by Company as an
independent contractor and not as an employee of Company; (c) Trenary shall
provide all of Services required under this Agreement in the capacity of an
independent contractor; and (d) Company shall have no control over, or
supervisory power as to, the manner or method of performance by Trenary of
Services provided for herein.  Company shall not withhold any amount from the
compensation paid to Trenary under this Agreement as either a federal or state
income tax withholding or an employee contribution to any federal or state
insurance program.  Trenary shall be solely responsible for the determination
and payment of any federal and state income taxes and governmental insurance
program contributions attributable to the compensation received pursuant to this
Agreement.  Company shall, however, withhold from compensation paid to Trenary
under Section 4(b) amounts equal to the employee contribution in effect at the
time of payment that is associated with the benefits provided under Section
4(c).
 
d. The parties anticipate that Trenary's services under this Agreement will be
below the 20% threshold in Treasury Regulation §1.409A-1(h)(ii) and
that Trenary's resignation pursuant to Section 1 will constitute a "separation
from service" as defined in that regulation.     Trenary may decline to provide
services hereunder to the extent that he reasonably believes that he would
otherwise exceed such 20% threshold.
 
4. Compensation.  In consideration of Services performed by Trenary under this
Agreement:
 
a. except as otherwise indicated, within thirty (30) days of the Resignation
Date, Company shall pay Trenary (i) his accrued and unpaid base salary through
the Resignation Date (he has already been paid any bonus or additional
compensation under any annual bonus plan [his “Incentive Bonus”] for 2010), (ii)
a pro rata share (based on days employed during 2011) of any unpaid Incentive
Bonus Trenary would otherwise have received with respect to 2011, based upon the
Incentive Bonus paid to Trenary with respect to 2010 (the most recent year in
which a target Incentive Bonus was in effect), and (iii) any vested or accrued
and unpaid payments, rights or benefits Trenary may be otherwise entitled to
receive pursuant to the terms of any written retirement, pension, vacation or
other employee benefit or compensation plan maintained by Company at the time or
times provided therein;
 
b. Company shall pay Trenary, in substantially equal installments at Trenary’s
regular pay intervals in effect prior to the Resignation Date, over a period of
twenty-four (24) months (x) an aggregate amount equal to two (2.0) times the sum
of (i) Trenary’s annual base salary in effect immediately prior to the
Resignation Date and (ii) the Incentive Bonus paid to Trenary with respect to
2010, and (y) a monthly amount equal to $2,300.00; provided, however, that such
amounts payable shall accrue, but payments shall not commence, until six (6)
months after March 24, 2011 (or, if earlier, the death of Trenary), and all
payments that would otherwise have been made during that period shall be made
shall be paid on the first business day following the expiration of that period.
 
c. until the earlier of the second anniversary of the Resignation Date or the
date Trenary is employed by a new employer, Trenary and his eligible dependents
shall be entitled to coverage under Company’s group medical and dental insurance
plans, with payments at COBRA rates to be paid by Trenary or deducted from
compensation otherwise payable by Company to Trenary, as if Trenary were still
employed by Company during such period, with benefits or premium payments, as
applicable, to be paid with the same frequency and at the same time as applies
for active employees of Company, and for which Company will withhold from
payment under Section 4(b) the employee contribution in effect at the time of
payment that is associated with such benefits; provided, however, that no
amounts shall be withheld from payments under Section 4(b) for participation in
any Company retirement plan;
 
 
2

--------------------------------------------------------------------------------

 
d. on the Resignation Date, Trenary’s rights under any compensation or benefits
programs and stock options shall become vested, any restrictions on stock, stock
options or contractual rights granted to Trenary shall be removed, and any stock
options held by Trenary shall be exercisable until the second anniversary of the
Resignation Date (but in no case after the ten (10) year anniversary of the date
of grant of any such options); and
 
e. Trenary shall be permitted to participate in the annual executive physical
examination program provided to executives of the Company, and Company will
support the continuation of flight privileges on the same basis provided to
executives and Directors of Company, until the second anniversary of the
Resignation Date (but will not provide such privileges if Company's customer
denies same to Trenary).
 
f. Trenary’s obligations under Sections 6, 7, 8, and 9 hereof are specifically
conditioned on Company paying any amounts to which Trenary may be entitled under
this Section 4 in the manner required.
 
5. Terms of Resignation.
 
a. Except as otherwise provided herein, Trenary's resignation shall not entitle
him to any benefits under the Employment Agreement.  The Employment Agreement
shall terminate effective as of the Resignation Date.  Notwithstanding anything
contained herein to the contrary, Trenary shall remain entitled to
indemnification for any actions taken prior to the Resignation Date to the
extent he would have been entitled to such indemnification pursuant to the
Employment Agreement, any other indemnification or similar agreement or policy
in effect during his employment with or service as a Director of Company (each
agreement or policy as in effect prior to the Resignation Date), and by
applicable law.  To the extent the Company maintains an insurance policy or
policies providing directors’ and officers’ insurance, Trenary shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any Company director or officer.
The provisions of this Section 5 shall survive the termination of this Agreement
for any reason. All agreements and obligations of the Company set forth in this
section shall continue for so long as Trenary shall be subject to any possible
action, suit, proceeding or other assertion of a claim or claims.
 
b. This Agreement is not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by Company, and that this Agreement is made voluntarily to provide an
amicable conclusion of Trenary’s employment relationship with Company.
 
6. Confidentiality.  Trenary shall not disclose any Confidential Information
either directly or indirectly, to anyone (other than appropriate Company
employees and advisors), or use such information for his own account, or for the
account of any other person or entity, without the prior written consent of
Company or except as required by law. This confidentiality covenant has no
temporal or geographical restriction. For purposes of this Agreement,
“Confidential Information” shall mean all non-public information respecting
Company’s business, including, but not limited to, its services, pricing,
scheduling, products, research and development, processes, customer lists,
marketing plans and strategies, and financing plans, but excluding information
that is, or becomes, available to the public (unless such availability occurs
through an unauthorized act on the part of Trenary). Upon termination of this
Agreement, Trenary shall promptly supply to Company all property and any other
tangible product or document that contains Confidential Information that has
been produced by, received by or otherwise submitted to Trenary during or prior
to the Term of this Agreement, and shall not retain any copies thereof.  Nothing
in this section is intended to prevent Trenary from discussing his executive
experience, accomplishments, or activities with prospective employers.
 
 
3

--------------------------------------------------------------------------------

 
7. Non-Competition.  Trenary acknowledges that his services are of special,
unique and extraordinary value to Company, and that Company has a protectable
interest in the knowledge accumulated by Trenary during his service to Company.
Accordingly, Trenary shall not at any time prior to the first anniversary of the
Resignation Date (the "Restriction Period"), directly or indirectly, become an
owner (except for ownership of up to 5% of the equity of a publicly owned
entity), employee, consultant, officer, partner or director of any air carrier
which competes with Company (or any of its affiliates).  Trenary agrees that his
obligations under this Agreement, including his obligations under this Section
7, are reasonable in subject matter, scope, geography and time, and are
reasonable and necessary for Company to protect its legitimate business
interests.  Trenary further agrees that these obligations shall not prevent him
from pursuing or obtaining other employment or earning a living utilizing his
skills, education, experience and knowledge.  Notwithstanding the foregoing,
Company will not unreasonably withhold its consent (requested by Trenary
sufficiently in advance of consummation) to Trenary's affiliation with another
carrier which Company, in its discretion, determines not to constitute a
competitive threat to Company.
 
8. Non-Solicitation.  Trenary shall not, during the Restriction Period, whether
on Trenary’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly, (i) solicit or encourage any employee of Company or its affiliates
to leave the employment of Company or its affiliates or (ii), without permission
of Company, knowingly hire a former employee of Company or its affiliates.
 
9. Non-Disparagement.  Until all payments would have been made pursuant to
Section 4(b), Trenary agrees not to make any untruthful or disparaging
statements, written or oral, about Company, its affiliates, their predecessors
or successors or any of their past and present officers, directors,
stockholders, partners, members, agents and employees or Company’s business
practices, operations or personnel policies and practices to any of Company’s
customers, clients, competitors, suppliers, investors, directors, consultants,
employees, former employees, or the press or other media in any country. The
Company similarly agrees that none of its officers or directors will make
untruthful or disparaging statements about Trenary. For purposes of this
Agreement, “disparaging statements” shall mean statements that insult, ridicule,
malign, or defame a party.
 
10. Representations and Warranties.
 
(a) Trenary represents and warrants that (i) he has all necessary legal capacity
to execute and deliver this Agreement and to perform his obligations hereunder;
(ii) this Agreement has been executed and delivered by Trenary, constitutes a
legal, valid and binding obligation of Trenary, and is enforceable against
Trenary in accordance with its terms, except as the enforceability hereof may be
limited by bankruptcy, insolvency, moratorium and similar legal requirements
affecting the enforceability of creditors’ rights in general or by general
principles of equity; (iii) Trenary has had an opportunity to consult with
counsel of his choosing with respect to this Agreement and all of the terms and
provisions hereof; and (iv) Trenary is entering into this Agreement voluntarily
and with complete knowledge as to the terms and provisions set forth herein.
 
(b) The Company represents and warrants that this Agreement constitutes a legal,
valid, and binding obligation of the Company, and is enforceable against the
Company in accordance with its terms, except as the enforceability hereof may be
limited by bankruptcy, insolvency, moratorium and similar legal requirements
affecting the enforceability of creditors’ rights in general or by general
principles of equity.
 
 
4

--------------------------------------------------------------------------------

 
11. General Provisions.
 
a. Entire Agreement.  This Agreement supersedes all prior negotiations,
understandings, agreements, representations, warranties, and courses of conduct
and dealing, whether written or oral, between the parties with respect to its
subject matter.  This Agreement constitutes a complete and exclusive statement
of the terms and conditions of the agreement between the parties with respect to
its subject matter.
 
b. Notices.  All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (1) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid), (2) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment, or
(3) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses, facsimile numbers or
e-mail addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):
 
Company:               Pinnacle Airlines Corp.
1689 Nonconnah Boulevard
Suite 111
Memphis, Tennessee 38132
Attention:  Chairman of the Board and
                   General Counsel


Trenary:                  Philip H. Trenary
5825 Garden Oak Cove
Memphis, Tennessee 38120


c. Remedies Cumulative.  The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by any party in exercising any right, power or privilege under this Agreement
shall operate as a waiver of such right, power or privilege, and no single or
partial exercise of any such right, power or privilege shall preclude any other
or further exercise of such right, power or privilege or the exercise of any
other right, power or privilege.
 
d. Amendment.  This Agreement may not be amended, supplemented, or otherwise
modified except by a written agreement executed by all of the parties.
 
e. Assignment; Successors.  All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, representatives, successors and assigns of the parties hereto,
except that the duties and responsibilities of Trenary hereunder shall not be
assignable in whole or in part by Trenary. In the event of Trenary’s death, all
obligations of  Company to Trenary hereunder shall inure to the benefit of and
be enforceable by, Trenary’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees.
 
 
5

--------------------------------------------------------------------------------

 
f. Severability.  If a court of competent jurisdiction holds that any provision
of this Agreement or portion thereof is illegal, invalid or unenforceable, then
such provision shall be modified automatically to the extent necessary to make
such provision fully legal, valid or enforceable.  If such court does not modify
any such provision or portion thereof as contemplated herein, but instead
declares it to be wholly illegal, invalid or unenforceable, then such provision
or portion thereof shall be severed from this Agreement, this Agreement and the
rights and obligations of the parties shall be construed as if this Agreement
did not contain such severed provision or portion thereof, and this Agreement
otherwise shall remain in full force and effect.
 
g. Construction. The headings of sections in this Agreement are provided for
convenience only and shall not affect its construction or interpretation.
 
h. Governing Law.  This Agreement and any proceeding arising from this Agreement
shall be governed by, construed under, and enforced in accordance with the laws
of the State of Tennessee in effect from time to time without regard to
conflicts-of-laws principles that would require the application of any other
law.
 
i. Execution of Agreement.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  The exchange of copies of this Agreement and of
signature pages by facsimile or electronic transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or electronic transmission shall be deemed to
be their original signatures for all purposes.
 
j. Legal and Compliance.  (i) During the term of this Agreement and thereafter,
for so long as Trenary remains subject to restrictions on the transferability of
Company securities held by him, Company shall continue to advise and assist
Trenary with such reports and filings as may be required by the federal
securities laws and to provide Trenary with such notices concerning restrictions
on sale and transferability as it provides to its officers, directors, and other
holders of restricted stock. (ii)  Company shall reimburse Trenary for the fees
and expenses of legal and tax advice incurred by him in connection with this
Agreement through the date of execution, up to but not exceeding $7,500 (seven
thousand five-hundred dollars).
 
                                k. Arbitration.   All disputes and controversies
arising under or in connection with this Agreement (except claims for vested
benefits brought under ERISA) shall be settled by mandatory arbitration
conducted before one arbitrator having knowledge of employment law in accordance
with the rules for expedited resolution of employment disputes of the American
Arbitration Association then in effect. The arbitration shall be held in the
Memphis, Tennessee metropolitan area at a location selected by Company. The
determination of the arbitrator shall be made within thirty (30) days following
the close of the hearing on any dispute or controversy and shall be final and
binding on the parties. The parties hereby waive their right to a trial of any
and all claims arising out of this Agreement or breach of this Agreement. Each
party agrees to pay his or its own costs and expenses incurred in connection
with any arbitration including, without limitation, attorney’s fees and one-half
of the arbitrator’s fees, unless the arbitrator determines that such expenses
must be otherwise allocated under applicable law to maintain the validity of
this Section 11k.
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement is executed and delivered by the parties on
the date first set forth above.
 




PINNACLE AIRLINES CORP.




By:  /s/ Donald
Breeding                                                              
Date: March 24, 2011                                                 Donald
Breeding, Chairman of the Board








                                                                    
                                              /s/ Philip H.
Trenary                                                                     
                                Date: March 24,
2011                                             Philip H. Trenary
 
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A


GENERAL RELEASE
 
This Release is made and entered into by Philip H. Trenary (the “Trenary") and
Pinnacle Airlines, Corp. (the “Company”).
 
In consideration of the payments and benefit continuation provided for in
Section 4 of the Agreement between Trenary and Company dated March 10, 2011 (the
“Agreement”), Trenary, on behalf of himself and for any person or entity who may
claim by or through him, irrevocably and unconditionally releases, waives, and
forever discharges Company, its past, present, and future subsidiaries,
divisions, affiliates, successors, and their respective officers, directors,
attorneys, agents, and present and past employees from any and all claims or
causes of action that Trenary had, has, or may have relating to Trenary's
employment with Company and/or termination therefrom up to and including the
date of this Release, including but not limited to any claims under Title VII of
the Civil Rights Act of 1964, as amended, the Tennessee Human Rights Act, the
Age Discrimination in Employment Act (“ADEA”), and claims under any other
federal, state, or local statute, regulation, or ordinance, including wrongful
or retaliatory discharge.
 
This Release shall not be construed as an admission by Company of any liability,
wrongdoing, or violation of any law, statute, regulation, agreement or policy,
and Company denies any such liability or wrongdoing.
 
Trenary acknowledges and agrees that this Release includes a release and waiver
as to claims under the ADEA.  Trenary acknowledges and confirms that he
understands and agrees to the terms and conditions of this Release; that these
terms are written in layperson terms, and that he has been fully advised of his
rights to seek the advice and assistance of consultants, including an attorney,
to review this Release.  Trenary is hereby advised to consult with an attorney
prior to executing this Release.  Trenary further acknowledges that he does not
waive any rights or claims under the ADEA that arise after the date this Release
is signed by him, and specifically, Trenary understands that he is receiving
money and benefits beyond anything of value to which he is already entitled from
Company.  Trenary acknowledges that he has had up to 21 days to consider whether
to accept and sign this Release, and has had adequate time and opportunity to
review the Release and consult with any legal counsel or other advisors of his
choosing.  Trenary understands that if he signs this Release before the
expiration of the 21-day period, his signature will evidence his voluntary
election to forego waiting the full 21 days to sign this Release.  If Trenary
chooses not to accept, or the 21-day period expires without his acceptance, then
the offer in this Release is null and void.  Trenary further acknowledges that
in compliance with the Older Workers’ Benefit Protection Act of 1990, he has
been fully advised by Company of his right to revoke and nullify this Release,
and that this revocation must be exercised, if at all, within seven days of the
date he signs this Release.  Trenary may revoke his acceptance at any time
within the seven days following his signing of this Release by notifying Company
of his decision to revoke the acceptance by writing directed and delivered to
Pinnacle Airlines, Inc., 1689 Nonconnah Boulevard, Suite 111, Memphis, TN 38132,
Attention:  Chairman of the Board.
 
Acceptance of this offer is strictly voluntary.  This Release shall become
effective and enforceable only after the seven-day revocation period has
expired.  Should Trenary decline to accept the benefits of this Release, or if
is revoked by him, Trenary will not receive the proposed additional compensation
and benefits.
 
 
 
8

--------------------------------------------------------------------------------

 
 
By his signature below, Trenary accepts the terms of this Release.
 
 
PINNACLE AIRLINES, INC.
TRENARY:
By: /s/ Donald
Breeding                                                              
/s/ Philip H. Trenary
Name:  Donald Breeding
Name: Philip H. Trenary
Title:    Chairman of the Board
Address:
5825 Garden Oak Cove
Memphis, Tennessee 38120                                                        
Date:     March 24, 2011
Date:  March 24, 2011









 
9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 